Citation Nr: 1707976	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  06-37 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a low back disability for the period prior to October 13, 2011. 

2.  Entitlement to an initial rating in excess of 20 percent for a low back disability for the period since October 13, 2011. 

3.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD), depression not otherwise specified (NOS), anxiety disorder NOS, and dysthymic disorder.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to a total disability rating due to individual employability (TDIU).



REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1966 to May 1970.  He also had prior, unverified service in the United States Naval Reserves from September 1964 to June 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2005, November 2011 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in May 2015.  The Veteran previously testified at an August 2009, Travel Board hearing in front of a VLJ who has since retired from the Board.  Transcripts of both hearings are associated with the claims file.

In September 2015, the Board remanded the issues of entitlement to initial ratings in excess of 10 percent and 20 percent for a low back disability and entitlement to service connection for an acquired psychiatric disability to include PTSD, depression NOS, anxiety disorder NOS, and dysthymic disorder.

The Board adds that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Here, the evidence of record has reasonably raised the issue of TDIU.  In an October 2012 statement, the Veteran's wife alleges that the Veteran's service-connected back disability shortened his employment as he was forced to retire early.  While the November 2012 rating decision noted that the issue of entitlement to a TDIU was deferred, this issue has yet to be adjudicated.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending initial rating claim, and is listing the raised TDIU claim as an issue on appeal.

The issues of entitlement to service connection for an acquired psychiatric disability to include PTSD, depression NOS, anxiety disorder NOS, and dysthymic disorder, entitlement to service connection for sleep apnea, entitlement to service connection for prostate cancer and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since January 20, 2005, the Veteran's low back disability has been manifested by pain and limitation of motion.

2.  The Veteran's service-connected low back disability does not manifest in forward flexion of the thoracolumbar spine to 30 degrees, favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes resulting in doctor-prescribed bed rest and treatment by a physical with a duration of 4 weeks or more during any 12 month period.



CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent evaluation from January 20, 2005 for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for an initial evaluation in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in an April 2005 letter.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  Additionally, the Veteran was afforded VA examinations in October 2011 and December 2011.  Per the September 2015 Board remand instructions, the Veteran also underwent a VA examination in November 2015.   The report of the October 2011, December 2011 and November 2015 VA examinations reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the October 2011, December 2011 and November 2015 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the above, the Board also finds that the RO substantially complied with the September 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2016).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2016), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Painful motion is entitled to at least the minimum compensable rating.  Id.  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of back pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The Veteran's low back disability is currently rated as 10 percent disabling for the period from January 20, 2005 and 20 percent disabling for the period from October 13, 2011 under Diagnostic Codes 5242.  

The most recent amendment to 38 C.F.R. § 4.71a  changed the Diagnostic Codes for spine disorders to 5235 to 5243, and spine disorders are rated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a rating of 10 percent is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Also, the current schedular rating criteria instructs to evaluate intervertebral disc syndrome (IVDS or degenerative disc disease) either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part):  a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 

Factual Background and Analysis

In an August 2006 correspondence, a private physician noted that the Veteran continued to have difficulty with lower back discomfort related to degenerative joint disease related his lumbar spine.  The physician indicated that the Veteran's symptoms had worsened and he had continued to have difficulty with radiculopathy.

An August 2008 VA treatment note reported that the Veteran was using a cane as a result of his pain related to his osteoarthritis of the lumbar spine.  

A May 2009 VA treatment report noted that the Veteran had back pain at a level of 6 out of 10 on a pain scale.  

An April 2010 VA treatment report indicated that the Veteran continued to have chronic back pain with considerable difficulty and discomfort.

An August 2010 VA treatment noted that the Veteran reported constant back pain.

The Veteran underwent a VA examination in October 2011.  The Veteran reported that his back disability worsened about 8 years ago which resulted in him receiving treatment at the Atlanta VA Medical Center (VAMC).  The Veteran did not report flare-ups that impacted the function of his thoracolumbar spine.  On examination, flexion was from 0 to 75 degrees with no objective evidence of painful motion.  Extension was from 0 to 25 degrees with no objective evidence of painful motion.  Right and left lateral flexion was from 0 to 30 degrees or later with no objective evidence of painful motion.  Right and left lateral rotation was from 0 to 25 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing but did not have additional loss of motion with repetitive-use testing.  No range of motion readings after repetitive-use testing were provided.  There was no functional loss or functional impairment of the lumbar spine and there was no localized pain or tenderness to palpation.  There was no guarding or muscle spasm.  Muscle strength testing was normal and there was no muscle atrophy.  The sensory examination was normal and there were no signs or symptoms of radiculopathy.  The Veteran did not have IVDS of the spine.  He occasionally used a cane.  Arthritis was documented but there was no vertebral fracture.  The Veteran's low back disability impacted his ability to work as he stopped working as a bus driver 5 years ago at age 60 due to his back pain.  

The Veteran underwent a VA examination in December 2011 in order for the October 2011 VA examiner to provide range of motion findings after repetitive use.  On examination after repetitive-use testing, flexion was from 0 to 45 degrees.  Extension, right and left lateral flexion, and right and left lateral rotation were from 0 to 25 degrees.  There was no additional limitation in range of motion of the spine following repetitive-use testing.  There was functional loss and/or impairment of the thoracolumbar spine after repetitive-use as the Veteran had less movement than normal.  There was no localized pain or tenderness to palpation.

Per the September 2015 Board remand instructions, the Veteran underwent a VA examination in November 2015.  The examiner noted that the Veteran had a diagnosis of degenerative arthritis of the lumbar spine.  The Veteran reported that he had some weakness of the right extremity and pain at a 7 out of 10 on the pain scale.  He reported his pain as tingling and sharp which he got periodically.  He was reporting flare-ups with sudden movement, bending and prolonged walking.  He also had flare-ups of discomfort while sleeping.  He did not report having any functional loss or functional impairment of the thoracolumbar spine regardless of repetitive use.  On examination flexion was from 0 to 60 degrees.  Extension was from 0 to 30 degrees.  Right and left lateral flexion, and right and left lateral rotation were from 0 to 25 degrees.  The range of motion itself did not contribute to functional loss.  There was pain noted on examination but it did not result in functional loss.  There was no evidence of pain with weight bearing.  There was no localized pain or tenderness to palpation.  The Veteran was able to perform repetitive-use testing but did not have additional loss of motion with repetitive-use testing.  The examiner indicated that she was unable to provide the degree of additional range of motion loss during flare-ups because the degree of limitation could not be determined based on the findings of this isolated examination without resorting to mere speculation.  The examination was not conducted during a flare-up.  There was no guarding or muscle spasm.  Muscle strength testing was normal and there was no muscle atrophy.  The sensory examination was normal and there were no signs or symptoms of radiculopathy.  There was no ankylosis of the spine.  The Veteran did not have IVDS.  The Veteran regularly used a cane for his degenerative arthritis of the lumbar spine.  There was no vertebral fracture.  The examiner opined that the Veteran's lumbar spine disability did not impact his ability to work.  A neurologic examination demonstrated no evidence of lumbar radiculopathy.  The examiner noted that any abnormal sensory studies were most likely due to mild sensory peripheral neuropathy of unclear etiology that was not related to degenerative disc disease of the lumbar spine or back pain versus cold temperature.

Based on the reported symptomatology and reported functional impairment of his service-connected lumbar spine disability , the Board finds that when affording the Veteran the benefit of the doubt, that an initial 20 percent rating is warranted for the Veteran's service-connected a low back disability, effective January 20, 2005.

The Board notes that for a 20 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees but not greater than 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).  For the period prior to October 12, 2011, such impairment was not documented as the record does not contain specific range of motion readings prior to the October 2011 VA examination.

However, the medical evidence prior to October 12, 2011 also demonstrates that the Veteran had difficulty with lower back discomfort as his symptoms had worsened and that he was using a cane as a result of his pain related to his osteoarthritis of the lumbar spine.  Additionally, the Veteran reported that he had back pain at a level of 6 out of 10 on a pain scale while an April 2010 VA treatment report indicated that the Veteran continued to have chronic back pain with considerable difficulty and discomfort.

While this evidence fails to provide such limitations in terms of degrees, the Board finds that a 20 percent rating is warranted based on the reported symptomatology of the Veteran's reported functional impairment for the period prior to October 12, 2011.

Therefore, in consideration of pain, weakness, and fatigue, the Board finds that an initial 20 percent rating for a low back disability is warranted, effective January 20, 2005.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  

However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for a higher initial evaluation in excess of 20 percent for a low back disability.

Regarding the orthopedic manifestations, the Board notes that for a 40 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).  Such impairment was simply not documented as forward flexion of his thoracolumbar spine was not limited to 30 degrees or less and the Veteran did not have any type of spinal ankylosis, including in consideration of functional loss due to pain on motion, weakness and fatigability.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned initial 20 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  Although pain was noted on the October 2011, December 2011 and November 2015 VA examinations, the functional loss is not equivalent to limitation of flexion to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine to meet the criteria for a 40 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Since flexion had not been limited to 30 degrees or less even after repetitive use; and the Veteran's spine was not ankylosed since he has demonstrated the ability to flex, extend, and laterally flex and rotate, the criteria for a rating in excess of a 20 percent evaluation have not been met.  Thus, the Board finds that the current initial 20 percent evaluation adequately portrays any functional impairment, pain, and weakness that the Veteran experienced as a consequence of use of his low back disability.

Notably, on the November 2015 VA examination the Veteran reported flare-ups with sudden movement, bending and prolonged walking and also flare-ups of discomfort while sleeping.  Notably, the November 2015 VA examiner indicated that she was unable to provide the degree of additional range of motion loss during flare-ups because the degree of limitation could not be determined based on the findings of this isolated examination without resorting to mere speculation.  However, the Veteran notably did not report having any functional loss or functional impairment of the thoracolumbar spine regardless of repetitive use.  

Thus, even with the Veteran's reported flare-ups, the Board finds that the overall impairment resulting from his back disability would still more closely approximate no more than an initial 20 percent rating.

With no objective evidence that the Veteran meets the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain, the Board concludes that the greater weight of evidence is against assigning an initial evaluation in excess of 20 percent as contemplated by the holding in Deluca. 

Thus, the weight of the evidence is against the grant of an initial disability rating in excess of 20 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2016).  

Regarding an initial evaluation in excess of 20 percent based on incapacitating episodes, the Board notes that under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 40 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

However, the provisions for evaluating intervertebral disc syndrome are also not for application for the Veteran's service-connected lumbar spine disability because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  Notably, in a decision review officer pre-conference brief dated October 10, 2012, the Veteran asserted he had experienced incapacitating episodes of his back that had a total duration of more than four weeks following the period after his December 2011 VA examination.  However, on VA examination in November 2015, the VA examiner specifically determined that the Veteran did not have IVDS.

Therefore, an initial rating in excess of 20 percent based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

Finally, the Board also acknowledges that Note (1) to the General Rating Formula for Diseases and Injuries of the Spine provide for separate rating(s) for associated neurologic impairment.  Notably, an August 2006 private physician indicated that the Veteran's symptoms had worsened and he had continued to have difficulty with radiculopathy.  Additionally, the December 2012 rating decision which granted an initial 20 percent rating for a lumbar spine disability, effective October 13, 2011, also recharacterized the service-connected condition as degenerative joint disease of the lumbosacral spine with lower extremity radiculopathy.

However, the October 2011 VA examiner specifically indicated that the sensory examination was normal and there were no signs or symptoms of radiculopathy.  Notably, the November 2015 VA examiner also noted that the sensory examination and neurological examination were normal and there were no signs or symptoms of lumbar radiculopathy.  Instead, the November 2015 VA examiner noted that any abnormal sensory studies were most likely due to mild sensory peripheral neuropathy of unclear etiology that was not related to degenerative disc disease of the lumbar spine or back pain versus cold temperature.

As a result, the Veteran was found to not have radiculopathy associated with his lumbar spine disorder and he had no other neurologic abnormalities or findings related to a thoracolumbar spine disability.  As such, separate ratings for neurological findings are not warranted.

Accordingly, the Board finds that the evidence supports the assignment of an initial 20 percent rating for the period prior to October 13, 2011 for a low back disability.  However, the Board finds that the preponderance of the evidence is against the assignment of an initial rating greater than 20 percent for a low back disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected low back disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected low back disability.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  

The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to an initial 20 percent for a low back disability, but no more, for the period from January 20, 2005, to October 13, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a rating in excess of 20 percent for a low back disability for the period since October 13, 2011 is denied. 


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal.

Regarding the Veteran's claims for service connection for sleep apnea and prostate cancer, in his substantive appeal (VA Form 9) received by VA in January 2016, the Veteran indicated that he wanted a personal hearing before a member of the Board by live videoconference.  

To date, the Veteran has not been afforded the requested hearing, and there is no indication that he has withdrawn his request or otherwise waived his right to a Board hearing; hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2016).

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  

In accordance with the Veteran's January 2016 substantive appeal, and since the RO schedules videoconference hearings before Members of the Board, a remand of the matters of service connection for sleep apnea and prostate cancer to the RO is warranted.

Regarding the issue of entitlement to service connection for an acquired psychiatric disability to include PTSD, depression NOS, anxiety disorder NOS, and dysthymic disorder, as noted above in September 2015, the Board remanded the Veteran's claim for additional development.  Specifically, the Board instructed the AOJ to provide the Veteran with a VA psychiatric examination to determine the etiology of any current psychiatric disorder.  The examiner was to specifically determine whether the Veteran had a current diagnosis of PTSD and whether the Veteran had any current acquired psychiatric disorder that was caused by or etiologically related by active duty service.

Per the September 2015 Board instructions, the Veteran underwent a VA examination in November 2015.  The VA examiner concluded that the Veteran's symptoms did not meet the criteria for a PTSD diagnosis under DSM, Fifth Edition (DSM-5).  In addition, the examiner opined that the Veteran's presentation warranted no diagnosis of a primary mood or anxiety disorder as the Veteran had a diagnosis of alcohol use disorder. 

However, the examiner's finding that the Veteran does not meet the criteria for PTSD under DSM-5 is insufficient in this case because the Veteran's appeal was certified to the Board in October 2005, well before the August 4, 2014 effective date for replacement of the DSM-IV with the DSM-5 in the Schedule for Rating Disabilities.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The rule specifically states that the update to DSM-IV does not affect claims certified to the Board prior to August 2014, even if such claims are subsequently remanded.  Id.  

Therefore, the file should be forwarded to the VA examiner who conducted the November 2015 VA examination, if available, to obtain an addendum medical opinion to determine the Veteran's diagnosis under DSM-IV.

Additionally, while the November 2015 VA examiner opined that the Veteran's presentation warranted no diagnosis of a primary mood or anxiety disorder, she did not specifically determine whether the Veteran had any current acquired psychiatric disorder that was caused by or etiologically related to his active duty service.

As a result, the November 2015 examination report does not comply with the Board's September 2015 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the Board finds that the November 2015 VA examiner should also amend her examination report in accordance with the Board's September 2015 directives cited herein to determine whether the Veteran has any current acquired psychiatric disorder that was caused by or etiologically related to his active duty service.

Regarding the Veteran's claim for a TDIU, the Board notes that further development and adjudication of the Veteran's service connection claims may provide evidence in support of his claim for TDIU.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the elements of a claim for a TDIU under 38 C.F.R. § 4.16; and permit him the full opportunity to supplement the record as desired.  Any additional development shall be undertaken as necessary.

2.  The RO should schedule the Veteran for a Board videoconference hearing at the RO in accordance with applicable procedures for the issues of entitlement to service connection for sleep apnea and prostate cancer.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  

3.  Return the claims file to the examiner that examined the Veteran for his claimed acquired psychiatric disorder to include PTSD disability in November 2015.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that an examination is necessary, such examination should be scheduled.  

The examiner should determine whether the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD.  

If PTSD under DSM-IV is diagnosed, the examiner shall indicate whether such is due to the Veteran's fear of hostile military or terrorist activity during service.  The examiner should also identify the specific events that are considered stressors supporting the diagnosis, and fully explain why the stressors are considered sufficient under DSM-IV. 

The examiner should also determine whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has any current acquired psychiatric disorder that was caused by or etiologically related to his active duty service.

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A complete rationale for any opinion expressed should be provided.

4.  Ensure that the examination report complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 
See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


